Taliaeerro, J.
The complex litigation in this case sprung out of an exchange of slaves by the parties in the year 1859. After a contest of seven years, and two trials by juries, the result was a defeat of both parties, with a decree of costsagainst Jettero S. Courtney, alternately, plaintiff and defendant.
The litigant last named has appealed,
*381We ai’e unable to render him relief. We feel constrained to act on the maxim, denique sit finis qucesendi.
Any decision touching the subject-matter of the controversy would be. vain and nugatory.
For the reasons given in the late case of Wainwright, Administrator, v. Bridges, decided by this Court, it is ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs in both courts.
Justices Labatjve and Idsley dissenting, for the reasons given in the dissenting opinion of Wainwright, Administrator, v. Bridges.
John H. Ilsbey, Associate Justice.
Zbnon Labatjve, . Associate Justice.